PER CURIAM:
Gary Ivan Terry seeks to appeal the district court’s oral order denying him leave to petition to modify the terms of his supervised release. The district court denied the motion during the course of Terry’s supervised release revocation proceedings, which remain ongoing. This court may exercise jurisdiction only over final orders, 28. U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000). The order Terry seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. In light of our dismissal, we also deny as moot Terry’s motion to stay the proceedings in the district court pending the outcome of this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED